Case 1:19-cv-11119-WGY Document 80 Filed 01/02/20 Page 1 of 10

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

CIVIL ACTION NO.; 1:19-cyv-11119-WGY

KEVIN BROOKS,
Plaintiff

V.
MARTHA’S VINEYARD TRANSIT AUTHORITY,

TRANSIT CONNECTION, INC., JAMES TAYLOR,
Defendants

Nee eee ee

 

DEFENDANTS’ JOINT EMERGENCY MOTION! FOR PROTECTIVE
ORDER RELATIVE TO LOCATION OF DEPOSITIONS

NOW COME the Defendants, Martha’s Vineyard Transit Authority, Transit Connection,
Inc. and James Taylor pursuant to L.R. 30.1 and Fed. R. Civ. P. 26 (c) and move this Honorable
Court for a protective order requiring Defendants’ depositions noticed for January 13, 2020;
January 15, 2020 and January 17, 2020 to occur at any location in Dukes County, Barnstable
County’ or in the Town of Plymouth, Massachusetts.> Alternatively, Defendants request that
Defendants’ depositions occur remotely (i.e. telephonically or by live audio visual means)
pursuant to Fed. R. Civ. P. Rule 30 (4).4 As reason for requesting this relief, Defendants all live

and work on the island of Martha’s Vineyard, Dukes County, Massachusetts. There is undue

 

' The motion is filed on an emergency basis in an effort to have the issue resolved prior to the
first deposition at issue which is scheduled for January 13, 2020. These depositions were
noticed by Plaintiff on December 30, 2019. See Exhibits 2, 3 and 4 (deposition notices).

* The law office of Gargiulo / Rudnick, LLP in Mashpee, Barnstable County, Massachusetts has
been offered to Plaintiff's counsel as a location to take the depositions if they wish. This
location is agreeable to all Defendants and all Defense counsel.

* Counsel for Vineyard Transit authority has offered her firm’s office and conferences rooms at
Gargiulo / Rudnick, LLP, Mashpee, MA as a compromise location to Plaintiff's counsel for their
use, if they so desire, a location which is agreeable to all defendant witnesses and to all defense
counsel.
Case 1:19-cv-11119-WGY Document 80 Filed 01/02/20 Page 2 of 10

burden and expense in requiring Defendants’ to travel approximately 100 miles (each way) via
ferry or airplane from the island to the mainland, followed by ground transportation to
Cambridge, Massachusetts. This case is on the court’s running trial list for January, 2020.
Plaintiff's counsel’s objection to a compromise location in Barnstable County or in the Town of
Plymouth, as defense counsel understands it, is that the commute would be time-consuming and
inconvenient for Plaintiff's counsel. To the extent Plaintiff's counsel believes they would
suffer prejudice or expense by travelling to a compromise deposition location closer to
Defendants, any claimed expense or prejudice would be eliminated by taking the depositions via
remote means (i.e. telephonically or by live audio-visual feed) so that Plaintiff's counsel
experiences no travel burden associated with appearing at a compromise location.

Facts

Plaintiff's claims arise out of an incident in Edgartown, Massachusetts on July 11, 2018
when Plaintiff alleges he was denied the opportunity to board a public transportation bus because
he is black, Plaintiff alleges violations of 18 U.S.C. $1981; violations of the Massachusetts
Equal Rights Act at c. 93 §103; violations of the Massachusetts Public Accommodations Act,
272, §92A and §98, as well as claims for violations of the state consumer protection act at
M.G.L.c 93A, and claims for intentional infliction of emotional distress and negligent infliction
of emotional distress, *

Ata final pre-trial conference on 11/25/2019, counsel discussed with the court the fact
that there was a pending motion to seeking leave to conduct discovery and extend the discovery
deadline which has not been acted upon. Although the case was on the December running trial
list, the parties were proceeding to trial without the benefit of any depositions or other discovery
because of the pendency of an automatic stay of discovery due to a motion under M.G.L.c. 231
§59H.° The court directed the parties to conduct limited discovery by agreement and, in the
absence of agreement, to notify the court so that the pending discovery motion could be formally
acted upon.

 

*Summary judgment entered on today’s date for VTA on Counts III (42 U.S.C. §1981) and VI
(93A). Summary judgment entered on Count V as to all Defendants (negligent infliction of
emotional distress).

° The court declined to grant the parties any discovery in connection with a motion to conduct
limited discovery notwithstanding the automatic stay.
Case 1:19-cv-11119-WGY Document 80 Filed 01/02/20 Page 3 of 10

The parties promptly agreed to the depositions of all parties, but did not agree on location
for the depositions or specific dates as Plaintiff's counsel was scheduled to commence a trial on
| 2/2/2019 in Pitt v. Veracity Construction, Group, Inc., Robert Cimon and Christopher Murray,
Middlesex Superior Court, C.A. No.: 1482 CV 00361. 7

Edgartown, Dukes County, Massachusetts is approximately 94 miles away from Plaintiff
counsel's office in Cambridge, Massachusetts. See Exhibit 1 (MapQuest mileage print out with
map).

Plaintiff Kevin Brooks’ deposition is noticed for January 10, 2020. That deposition is
scheduled to occur at the law firm of Gargiulo / Rudnick, LLP, Mashpee, Barnstable County,
Massachusetts which is geographically convenient for Mr. Brooks who works on Martha’s
Vineyard and lives in New Bedford. Massachusetts. Should Mr. Brooks wish his deposition to
occur in Cambridge, Massachusetts, the defendants would gladly accommodate, but no such
request has been made.

The 30(b)(6) deposition of TCL, Inc. is noticed for January 13, 2020. See Exhibit 2.
The 30(b)(6) deposition of MVTA is noticed for January 15, 2020. See Exhibit 3. Defendant
James Taylor’s deposition is noticed for January 17, 2020 2020. See Exhibit 4. All three of
these depositions have been noticed by Plaintiffs counsel to occur in Cambridge, Massachusetts.
The Defendants are in agreement with these deposition dates and times, but have been unable to
agree to the locus of the three (3) defendant’s depositions.

Plaintiff's counsel has stated that if defendants do not agree to take the depositions in
Cambridge, MA, that Plaintiff intends to take two of the depositions simultaneously on
1/15/2020 and will appear at Gargiulo / Rudnick, LLP, Mashpee, MA to do so, See Exhibit 5.
(Miscellaneous emails from Plaintiff's counsel Eric LeBlanc), Defendants’ counsel object to
defendants’ depositions occurring simultaneously because defense counsel cannot be present at
more than one deposition occurring at a time; defendants would be deprived of counsel in one of
the depositions if two proceeded simultaneously (or at least would deprived of counsel of their
choice if able to obtain coverage for the second deposition); and parties would be prevented from
attending the depositions of other parties to the case if they so elected if simultaneous
depositions were to occur.

 

’ The delay in scheduling depositions from after the 11/25/2019 pre-trial conference to present
was due to factors including Plaintiff counsel’s trial scheduled in Pitt v. Veracity Construction,
Group, Inc., Robert Cimon and Christopher Murray, Middlesex Superior Court, C.A. No.: 1482
CV 00361 which was scheduled for trial on 12/2/2019 and was anticipated to last three (3)
weeks. The Pitt v. Veracity trial was re-scheduled and tried to verdict from 12/10/2019-
12/20/2019. Plaintiff counsel’s Pitty. Veracity trial was the basis of a motion to continue the
trial date in this case from the December running trial list to the January running trial list which
continuance was allowed by this court. The Thanksgiving, Christmas, Hannukah and New
Years holidays and associated vacations complicated deposition scheduling. Plaintiff's counsel
had also indicated his unavailability due to a trial in this court before Judge Patti Saris scheduled
to commence 1/13/2020 and to last two weeks (which trial was reported on December 27, 2019
to Defendants as having settled).

 

 
Case 1:19-cv-11119-WGY Document 80 Filed 01/02/20 Page 4 of 10

Argument

There is Good Cause under Fed, R. Ciy. P. 26 (c) to grant a Protective Order to Prevent
Undue Burden and Expense on the Defendants

There is good cause to grant a protective order to Defendants under Fed. R. Civ. P. 26 (c)
to avoid undue burden and expense of causing Defendants, who live and work on the island of
Martha’s Vineyard to travel to Cambridge, Massachusetts for depositions. Under the local rules
of court, Cambridge is not considered to be a convenient location for depositions of persons who
live and work on Martha’s Vineyard, Dukes County. L.R. 30.1.8
Local Rule 30.1 provides in pertinent part:

“PLACE FOR TAKING DEPOSITIONS

For purposes of Rule 45(d)(2), Federal Rules of Civil Procedure, without further order of the
court,

(a) Boston shall be deemed a convenient place for taking of a deposition of any
person who resides, is employed, or transacts business in person in any of the
following counties: Suffolk, Bristol, Essex, Middlesex, Norfolk, Plymouth and
Worcester.

(b) Springfield shall be deemed a convenient place for taking of a deposition of
any person who resides, is employed, or transacts business in person in any of the
following counties: Berkshire, Franklin, Hampden and Hampshire.”

L.R. 30.1.

 

* In addition to the protections available under Fed. R. Civ. P. 26 against causing parties undue
burden or expense, Fed, R. Civ. P. 45 (d) provides similar protections for those Subject to a
Subpoena. Specifically, the rule provides: “ (1) Avoiding Undue Burden or Expense; Sanctions.
A party or attorney responsible for issuing and serving a subpoena must take reasonable steps to
avoid imposing undue burden or expense on a person subject to the subpoena. The court for the
district where compliance is required must enforce this duty and impose an appropriate sanction-
-which may include lost earnings and reasonable attorney’s fees--on a party or attorney who fails
to comply.” Fed. R, Civ. P. 45 (d) (1).
Case 1:19-cv-11119-WGY Document 80 Filed 01/02/20 Page 5 of 10

Counties which comprise Cape Cod and the islands are noticeably absent from the
“convenient place” list in L.R. 30.1 and, on that basis, the rule recognizes that Boston and /or
Cambridge are presumptively not convenient locations for those who live and work in Dukes
County, Nantucket County and/or Barnstable County. It is well established that this court has
broad discretion to grant a protective order designating an alternate locus for a deposition when
Justice so requires. Public Works Supply Co. v. Soleno, Inc., 2008 WL 11389371 (D. Mass.
2008) (U.S. M.J. Bowler). Courts in ruling on requests for alternate deposition locations
consider each application on the merits based on its own facts and equities. Id. In the case at
bar, defense counsel has identified no case addressing the question of whether defendants who
live and work on Martha’s Vineyard should be compelled to travel from their island location to
greater Boston, incurring the costs and difficulties attendant to passage from the island to the
mainland and from the mainland to Greater Boston travelling up the Route 3 corridor in the
height of commuter traffic (and then reversing that process at the conclusion of the deposition).
While the mileage at issue is approximately 94 miles, the costs and issues that are in play are
distinct and unique.

Because the depositions at issue are of parties to the case and are not of non-party
witnesses, Rule 45 governing the issuance of subpoenas for non-party witnesses is not applicable
to the Defendants, Littman v. Walgreen Eastern Co., Inc., 1998 WL 812399 (U.S.D.Ct. 1998)
(Neiman, USMJ)(discussing distinction between rule 45 subpoena and rule 26 protective order
for parties). Nonetheless, the provisions of Fed. R. Civ. P. 45 governing subpoenas are
instructive to the issues as hand, Fed. R. Civ. P. 45 (c) governs the Place of Compliance of a
subpoena including a deposition subpoena. The rule provides, in pertinent part:

(1) For a Trial, Hearing, or Deposition. A subpoena may command a person to
attend a trial, hearing, or deposition only as follows:
Case 1:19-cv-11119-WGY Document 80 Filed 01/02/20 Page 6 of 10

(A) within 100 miles of where the person resides, is employed, or regularly
transacts business in person; or

(B) within the state where the person resides, is employed, or regularly transacts
business in person, if the person ( i)is a party or a party’s officer; ...

Fed. R. Civ. P. 45 (¢c ) (1), Under Fed. R. Civ. P 45 (3) (A) a court is required to quash or
modify a subpoena when “On timely motion, the court for the district where compliance is
required must quash or modify a subpoena that: . . . (ii) requires a person to comply beyond
the geographical limits specified in Rule 45(c); . . . or (iv) subjects a person to undue burden,
Fed. R. Civ. P. 45 (3) (A) (ii) (iv). Comm-Tract Corp. v. Northern Telecom, 168 F.R.D. 4 (D.
Mass. 1996)(Collings, U.S.M.J. quashing subpoena).

In the case at bar, the parties are on the cusp of the 100 mile radius of Rule 45 Fed. R.
Civ, P. and are handicapped by the unique factors associated with the geography of the island
and associated transportation challenges and costs. With regard to the class of persons under 45
(c) (1) (B), none of those deponents fall into that class. Most notably, James Taylor is a former
employee of TCI who, on information and belief, is not employed. With regard to Martha’s
Vineyard Transit Authority, the 30(b) (6) witness will be Angela Grant, MVTA Administrator,
On information and belief, the TC] 30(b)(6) witness will be a general manager.

To the extent that the Rule 45 subpoena analysis is applicable, or informative, it is
noteworthy that “In general, the defendant in an action should be examined at his or her
residence of place of business or employment.” Fortune v. Bly, 118 F.R.D. 21 (D. Mass. 1987)
(Alexander, U.S.M.J.) citing Pinkham v. Paul, 91 F. R.D. 613, 615 (D. Maine 1981); Horenstein

vy. Gulf Oil Co., 20 Fed R. Serv. 2d 1258, 1261 (D. Mass 1975); St. Hillaire & Associates v.

 

FDIC, 1994 WL 575773 at 2 (D. N.H. 1994)(deposition of corporation should take place at

 

principal place of business especially when the corporation is a defendant). When a defendant
Case 1:19-cv-11119-WGY Document 80 Filed 01/02/20 Page 7 of 10

objects to the location of a deposition at a place other than its principal place of business, that
objection should be sustained unless there are unusual circumstances which justify the
inconvenience and cost. Zukert v. Berkliff, 96 F.R.D. 161, 162 (D. N. Ill. 1982); Chris-Craft
Industries Products v. Kararay Co., 184 F.R.D. 605, 607 (N.D. Ill 1989) (defendant has good
cause to request protective order when deposition noticed at location other than principal place of
business). In the case at bar, the Plaintiff counsel’s desire for their own convenience, although

understandable, should not compel three witnesses to make a nearly 200 mile round trip to
Cambridge, Massachusetts. Any offered “compromise” by Plaintiff's counsel, in each instance,
would require Defendants to confront unreasonable geographic, time and expenses hurdles of
travelling from Martha’s Vineyard.
Conclusion
WHEREFORE, the Defendants jointly request that a protective order issue requiring the
Defendants’ depositions:

1) occur on the dates and times noticed by Plaintiff's counsel:

2) occur at any location of Plaintiff counsel’s election in Dukes County, Barnstable County

or in the Town of Plymouth; or

3) occur via alternate means such as via telephone if Plaintiff’s so-elect and

4) prevent Plaintiff's counsel from taking multiple depositions simultaneously.
Case 1:19-cv-11119-WGY Document 80 Filed 01/02/20 Page 8 of 10

Defendant Martha’s Vineyard transit Authority
By its attorneys

S/ Marielise Kelly

 

Marielise Kelly
B.B.O. #185720

nk ¢prelaw.com
Elise Marshall
B.B.O. #665475
erm@erglaw.com
Gargiulo / Rudnick, LLP
766 Falmouth Road
Mashpee, ma 02649
508 477-6400 (tel)
(508) 477-0455 (fax)

Defendant James Taylor,
By his attorneys

/S/ John J. Lang

 

John J. Lang, Esq.

Lang and Associates

220 Broadway Suite 105
Lynnfield, Massachusetts 01940
Phone: 781-595-3500

Fax: 781-595-8585

Respectfully submitted,

Defendant Transit Connection, Inc.
By its attorneys

/s/ Paul G. Boylan

 

Thomas K. McCraw, Jr., Esq.
Paul G. Boylan, Esq.
Freeman Mathis & Gary, LLP
60 State Street, 6" FI,

Boston, MA 02109
617-963-5979
tmecraw@tnglaw.com

Paul G. Boylan, Esq.
pboylan@fnglaw.com

 
Case 1:19-cv-11119-WGY Document 80 Filed 01/02/20 Page 9 of 10

Certification Pursuant to LR 7.1 (A) (2) and LR 37.1 (B)

Counsel for Defendant Vineyard Transit Authority hereby certifies that she has conferred in
good faith on dates including but not limited to January 2, 2020 with Plaintiffs counsel, Eric
LeBlanc, and has made a reasonable and good-faith effort to reach agreement with opposing
counsel on the matters set forth in the motion.

/s/ Marielise Kelly

 

Marielise Kelly, Esq.
Case 1:19-cv-11119-WGY Document 80 Filed 01/02/20 Page 10 of 10

CERTIFICATE OF SERVICE
I hereby certify this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the NEF and paper copes will be sent
to those indicated as non-registered participants on January 2, 2020.

/s/ Marielise Kelly, Esq.

 

Marielise Kelly, Esq.

10
